Citation Nr: 1829933	
Decision Date: 11/07/18    Archive Date: 11/21/18

DOCKET NO.  13-16 531	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to an initial compensable rating for hypertension on an extraschedular basis pursuant to 38 C.F.R. § 3.321. 

REPRESENTATION

Appellant represented by:	Michael F. Marino, Attorney


ATTORNEY FOR THE BOARD

J.N. Moats


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This matter comes on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2017).    

The Veteran contends that he was denied due process because VA failed to respond to a December 2017 Privacy Act request from his attorney prior to the issuance of the May 23, 2018 Board decision.  In light of the above, the Board finds that the Veteran was prejudiced by the Board's issuance of the May 23, 2018 decision, when a Privacy Act request remained pending.

Accordingly, the May 2018 Board decision addressing the issue of entitlement to an initial compensable rating for hypertension on an extraschedular basis pursuant to 38 C.F.R. § 3.321 is vacated.




	                        ____________________________________________
	L.M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals